Citation Nr: 1443337	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  13-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, major depressive disorder, not otherwise specified (NOS), and anxiety disorder, to include as secondary to service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1955 to March 1957.

The matter is before the Board of Veterans' Appeals (Board) on appeal from September 2012, June 2013, and November 2013 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for adjustment disorder with depressed mood, anxiety disorder, and depression respectively.

While the RO has adjudicated the claims separately, the Board has recharacterized the issue on appeal as seen on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board remanded the claim for additional development in February 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disorder did not manifest during service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service; or to service-connected bilateral hearing loss. 




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b) (2013).  These notice requirements were accomplished in a letter sent in August 2012.  The letter also provided notice for a claim based on secondary service connection.  Additionally, the letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service private and VA treatment records have been associated with the claims file.  

The Board notes that the Veteran's service treatment records have been deemed fire-related and in August 2009 the RO made a Formal Finding on the Unavailability of Service Treatment Records.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Additionally, the Board acknowledges the Veteran's representative's September 2014 assertion that the Veteran receives diabetic foot care from the VA and this indicates that the Veteran receives all his treatment from the VA.  The Board also acknowledges the representative's that "if so, many VA medical records are missing, including the ones apparently discussed in the 2012 examination..."  However, the most recent treatment records associated with the claims file are dated July 2013 and the VA treatment records referenced by the VA examiners are associated with the claims file as the VA examiners copied and pasted the actual treatment records into their reports.  Additionally, the evidence of record illustrates that the Veteran receives medical care from both VA and private providers for various health related issues.  Therefore, as part of the February 2014 Board remand, the Veteran was afforded the opportunity to identify any outstanding VA or private treatment for his acquired psychiatric disorder.  To date the Veteran has not done so.  The Board notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, a remand to request this evidence is not necessary.  

The Veteran was afforded VA examinations in August 2012 with an April 2013 VA addendum opinion, and April 2014.  The Board notes that in the February 2014 remand, the Board determined that the April 2013 addendum opinion was inadequate to decide the issue on appeal as the examiner based his conclusions on inaccurate facts. Thereafter, the Veteran was afforded a VA examination with an accompanying opinion in April 2014.   

In this regard, the Board finds that the April 2014 VA examination with accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran and a review of the record.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the examiner mistakenly referred to the January 2011 VA treatment record as a compensation and pension examination.  The Board also noted that the examiner did not explicitly state whether the Veteran's acquired psychiatric disorders were at least as likely as not related to the Veteran's service-connected bilateral hearing loss.  Additionally, the April 2014 VA examiner concluded that the Veteran no longer met the diagnostic criteria for a psychiatric disorder.  However, as will be discussed further below, the Board finds that the examiner's rationale, taken as a whole, is adequate in determining the issue at hand.  

The Board is also satisfied that there has been substantial compliance with the February 2014 remand directives, which included allowing the Veteran to identify any outstanding VA or private treatment and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his current psychiatric disorder is related to his military service or has been aggravated by his service-connected bilateral hearing loss.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes that over the course of the appeal period, the Veteran has been diagnosed with adjustment disorder with depressed mood and major depressive disorder, NOS.  See August 2012 VA examination; see also July 2012 VA treatment record.  

Additionally, the Veteran was granted service connection for bilateral hearing loss in May 2007.  

The Board again notes that the Veteran's service treatment records are unavailable as they are fire related.  However, in summary, the Veteran reported that while in jump school someone tapped him on his shoulder, signaling him to jump from the jump tower. He reported that he would have jumped to his death if the jump master had not stopped him because he was not yet hooked up.  He reported the next day, as he was preparing to jump, he heard someone scream as if they were falling to their death.  He reported that his fellow service men told him he was the one that screamed even though he had no memory of screaming.  The Veteran reported that he was able to jump that day but was very shaken and refused to jump the next day.  He reported that he dropped out of jump school.  See April 2013 VA Form 9.  

The Veteran also reported several incidents in which he feels he was badly mistreated, singled out, or just plain wronged.  Again in summary, he reported that he was supposed to be exempt from duty while in jump school but he was put on duty two nights in a row prior to the jump tower incident.  He reported that the Army constantly "screwed up" his pay and he was forced to live on partial pay in June, July, August, and September.  The Veteran reported an incident when he was clearly the best dressed and most knowledgeable soldier; however, the officer picked a very sloppily dressed soldier from his company over the Veteran for an award.  He also reported an incident where he was wrongly accused of injuring another soldier during assault force training.  He reported that the two other soldiers he was leading were beaten in response and he was threatened with a court martial.  He reported that after he was exonerated no one ever apologized to him or the other soldiers nor did anyone tell him was not pending a court martial.  Id.  

The Board finds that the Veteran's reports of in-service stressors are both competent and credible as there is no evidence of record that directly contradicts the Veteran's assertions.  As such, the claim turns on whether the Veteran's acquired psychiatric disorder is related to his in-service stressors or to his service-connected bilateral hearing loss.  

Post-service VA treatment records dated August 2000 to January 2011 are absent of any complaints, treatment, or diagnosis of a psychiatric disorder.  An August 2000 treatment record noted no history of depression, anxiety, insomnia, or bad dreams.  The treatment record also revealed a mental illness screening was negative for any depression, substance abuse, or posttraumatic stress disorder.  

An August 2002 treatment record also no history of depression, anxiety, insomnia, or bad dreams.  The August 2002 treatment record also noted that mental health screening was negative for depression, substance abuse, and posttraumatic stress disorder.  

A January 2011 treatment record shows that the Veteran was referred by his primary care physician for a psychiatric evaluation.  The Veteran reported that he did not know why he was sent for a psychiatric evaluation.  The Veteran reported that he had no complaints.  The Veteran reported that "all he could remember" is that he had thought his stint in the Army was unpleasant because he saw the incompetence of his commanders and he was threatened to be court-martialed at one time because he performed his duties in an aggressive outfit in simulated combat situation.  The Veteran reported that he had recurrent dreams of the combat situation but he "just gets irritated by it".  The Veteran stated that after he completed his stint, he was asked to reenlist, and that he would get corporal stripes.  He reported that he was so disgusted with the Army that he did not want anything to do with the Army, even after he was planning to join the National Guard or the Ready Reserve after completion of his enlistment.  The Veteran reported that he gave that up after the treatment he received in the Army.  He stated that this has left him irritated most of his life.  The Veteran stated that he still remembers this in his dreams when he wakes up.  The Veteran reported that he has no problems with depression.  The VA psychiatrist noted that he could not elicit any difficulties mentally for the Veteran.  "No mental illness" was noted on his diagnosis.  The psychiatrist noted that the plan was to continue to evaluate him in case he really has some episodes of problems with his nightmares.  The psychiatrist noted that the Veteran just seemed irritated with his past experiences in the service.  The psychiatrist also noted that no further appointments were made for him for follow-up.  
Private treatment records dated April 2011 to May 2013 are absent of any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  

In November 2011 the Veteran filed an increase rating claim for his service-connected bilateral hearing loss.  

In a January 2012 rating decision, the RO proposed reducing the Veteran's bilateral hearing loss rating from 10 percent disabling to noncompensable.  In April 2012, the RO reduced the Veteran's disability rating for bilateral hearing loss to a noncompensable rating.  

In his July 2012 notice of disagreement, the Veteran reported that his hearing loss bothers him to the point that he believes he was now dealing with depression as a result of his hearing difficulties.  

A July 2012 VA treatment shows that the Veteran presented with intense anger towards the VA system, as did his wife.  The clinical nurse specialist noted that the Veteran went into extreme detail for 60 minutes regarding service time and each perceived invalidation and what he felt was inadequate physical healthcare by the VA system.  The clinical nurse specialist noted that it was most likely that the Veteran was experiencing some depression related to his multiple medical conditions, but he placed the focus on his perceived mistreatment monetarily during his military experience.  The clinical nurse specialist diagnosed depressive disorder, NOS.  

An August 2012 VA treatment record shows that a psychologist noted that the Veteran reported depressive feeling which seem to coincide with cardiac bypass surgery/sequelae two years prior, but were exacerbated the past spring.  

Another August 2012 VA treatment record shows that the Veteran reported that his increase in depression had been going on for the past two to four years, "but nothing like it has been recently."  The Veteran reported that he had been having difficulty hearing people in conversation, particularly his wife, even with the use of hearing aids.  The Veteran also expressed distrust with the "system" including the military and the VA regarding audiogram results and a cardiology result in 2009 that failed to show he was undergoing a heart attack.  

Another August 2012 treatment record noted that the Veteran's combination of pride/satisfaction in his own conduct, as well as bitterness of disappointment/betrayal by others seemed to be a considerable part of his depressive rumination.  

The Veteran was afforded a VA examination in August 2012.  The examiner diagnosed adjustment disorder with depressed mood.  The Veteran reported that in the last year the following had worsened; his psychomotor behavior was retarded and he had sleep difficulties.  The Veteran was asked when he first felt depressed and he said, "I don't know, I think it would have come down early this year."  The examiner asked the Veteran what occurred if anything.  The Veteran responded "my VSO sent me for an increase in my hearing compensation and the audiology report said it had 'miraculously improved'".  After review of the Veteran's claims file, the examiner noted that the Veteran, when asked when he first felt depressed, reported that there had been some underlying depression for a long time, but it struck hard around January 2012 when he was told that his audiology results were the opposite of what he expected (he expected to hear that his hearing was worse and therefore he could receive more money).  The examiner concluded that his adjustment disorder was not due to his hearing loss but to the fact that his "C&P" did not pan out.  

On his September 2012 notice of disagreement, the Veteran reported that the denial was right in that he some mental health difficulties in the past.  The Veteran reported that the first he had mental health problems was back in jump school.  The Veteran reported that since that incident he has carried some shame, resentment, and feelings of failure.  He also reported that since he has not had the suicidal thoughts and total lack of energy that he was now suffering from.  The Veteran reported that those symptoms have only appeared recently his frustrations with his hearing loss.  

An October 2012 record shows that a VA psychologist concluded that it was more likely than not the jump tower incident contributed to the Veteran's depression.

In an April 2013 VA addendum opinion, the August 2012 VA examiner concluded that it was logical to assume that hearing loss or pain could aggravate the Veteran's depression, however, in the absence of such testimony by the Veteran, the Veteran's depression could not be tied to his physical (hearing) problems.  

On his April 2013 VA Form 9 the Veteran reported the above mentioned in-service jump school incident and reported that this had an immediate effect on him.  He reported that he has carried some shame and resentment and feelings of failure since that time.  The Veteran also reported that the way he was treated, failing out of jump school, his pay issues, as well as other incidents caused him to leave the military full of shame and resentment.  He reported that his military service has affected many aspects of his life since that time.  The Veteran also reported that, as his medical file indicates, the frustrations that he has had related to his hearing loss, has again "Awoken the Bear" and he is suffering from a heightened level of depression, anxiety, and a feeling of hopelessness, as he often has since his discharge.  

In a June 2013 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss from noncompensable to 20 percent disabling, and 30 percent disabling.  

In a December 2013 statement the Veteran again reported the jump school incident and in-service mistreatment.  The Veteran also stated that many people look back fondly on their memories of service.  He reported that he feels that he was shamed, mistreated, and used.  He reported that he looks back on the Army with resentment, anger, and shame.  He reported that his experience in the Army clouded his view of his future employers and jobs and also impacted the way that he worked and interacted with others.  He reported that it has changed him forever.  

As part of the Board remand, the Veteran was afforded another VA examination in April 2014.  The examiner concluded that the condition was less likely than not incurred in or caused by the claimed in-service event or illness.  The examiner explained that the Veteran was seen for a compensation and pension evaluation for mental health disorders other than PTSD or eating disorders.  The examiner noted that the Veteran reported no mental health symptoms at that time.  The examiner noted that the Veteran did report temporary depression that began after his audiology compensation and pension examination in 2012 when his compensation for hearing impairment was reportedly decreased.  The examiner concluded that the Veteran's psychiatric disorder did not have its onset in service.  The examiner also concluded that the disorder was not aggravated beyond its normal progression by the Veteran's service connected bilateral hearing loss; rather it began when the Veteran found out his hearing related compensation had been decreased.  The examiner noted the August 2012 VA examiner's conclusion that the Veteran's diagnosed adjustment disorder was attributed "not to his hearing loss but to the fact that his 'C&P' did not pan out".  

The examiner also noted that given the resumed service-connection for hearing loss, the Veteran no longer meets the diagnostic criterion for an adjustment disorder.  The examiner further concluded that the Veteran's previous mental health disorder was not incurred in, caused by, or had its onset in the service or was otherwise the result of a disease or injury while in service, including the Veteran's reported jump tower incident and perceived mistreatment in-service.  The examiner also noted that in light of no current diagnosis, an opinion about aggravation was not relevant.  

The examiner further explained that the results of the assessment found that the Veteran did not meet the diagnostic criterion for any mental health diagnosis at the time of the examination (i.e., there was no evidence from either clinical interview or psychological testing of any diagnosable mental health issues).  The examiner noted that despite pharmacological intervention, there was insufficient information offered during the examination, as well as previously, to support a clinically significant mental health problem.  The examiner explained that the Veteran experienced typical stressors during his service but those did not result in mental illness.  The examiner also explained that while the Veteran's current physical limitation may have an impact on his functioning and overall quality of life, the Veteran's mood (e.g. depression or anxiety based symptoms) did not warrant a diagnosis.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran's diagnosed acquired psychiatric disorders are related to his military service or to his service connected bilateral hearing loss disability.  

In this regard, the Board finds the April 2014 VA examination report to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the April VA examiner is a graduate psychologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the Board notes that the VA examiner's report was cosigned by a clinical psychologist.  The Board also notes that, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, mental status examination of the Veteran, and acknowledgement of the Veteran's reported in-service stressors.  Furthermore, the May 2012 VA examiner's conclusions are consistent with the evidence of record that shows the Veteran did not report mental health symptoms until 2012, after his disability rating for his service-connected bilateral hearing loss was reduced.  Again, the Board notes that the examiner mistakenly referred to the January 2011 VA treatment record as a compensation and pension examination.  The Board also notes that the examiner did not explicitly state whether the Veteran's acquired psychiatric disorders were at least as likely as not related to the Veteran's service-connected bilateral hearing loss.  Additionally, the April 2014 VA examiner concluded that the Veteran no longer met the diagnostic criteria for a psychiatric disorder so an aggravation opinion was not required.  However, the Board finds that the examiner's rationale, taken as a whole, is adequate in determining the issue at hand.  The Board again notes that the evidence of record is consistent with the examiner's conclusions that the Veteran did not report psychiatric symptoms until after the reduction of his service-connected hearing loss disability rating.  Furthermore, the examiner provided both a nexus opinion and secondary opinion, including an aggravation opinion, for the Veteran's previously diagnosed and claimed mental disorders in her rationale.  

The Board acknowledges the Veteran's assertions that his acquired psychiatric disorders are related to his military service or to his service-connected bilateral hearing loss disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed acquired psychiatric disorders are related to his military service or his service-connected bilateral hearing loss disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has acquired psychiatric disorders are related to his military service or to his service-connected bilateral hearing loss.  

The Board also acknowledges the Veteran's assertions that he has suffered from psychiatric symptoms since service.  The Board notes that the Veteran is competent to report the onset of such symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Board points to the Veteran's post-service VA treatment records dated August 2000 to January 2011 that are absent of any complaints, treatment or diagnosis, of an acquired psychiatric disorder.  The Board finds the January 2011 VA treatment record to be particularly persuasive.  The January 2011 VA treatment record shows that the Veteran specifically denied psychiatric symptoms when asked and also reported that he was only "irritated" by his military experience.  Additionally, the Veteran did not report any issues regarding his hearing loss and increased psychiatric symptoms.  Furthermore, the VA psychiatrist found that the Veteran did not have any mental diagnosis at the time.  The Board finds it reasonable to conclude that if the Veteran were suffering from psychiatric symptoms, had been since service, or had increased symptoms due to his hearing loss, he would have reported such, when specifically provided the opportunity.  Finally, the Board notes that the Veteran did not report any psychiatric symptoms until July 2012, almost 55 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board also notes that the Veteran did not report any symptoms of a psychiatric disorder until after the April 2012 rating decision that reduced his disability rating for service-connected bilateral hearing loss.  Again, in his notice of disagreement the Veteran reported that he believed he had depression due to his hearing loss.  The Board also notes that Veteran did not relate his psychiatric symptoms directly to service until after his claim for depression secondary to his service-connected bilateral hearing loss was denied in September 2012.  The Board finds it persuasive that the Veteran reported his military experience only irritated him in January 2011, but on his September 2012 notice of disagreement, the Veteran asserted that he has carried some "shame, resentment, and feelings of failure" since service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  As such, the Board assigns little probative value to the Veteran's assertions that he has suffered from psychiatric symptoms since service. 

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show the Veteran did not report psychiatric symptoms until after his disability rating for his service-connected bilateral hearing loss disability was reduced.  

The Board acknowledges the October 2012 VA treatment record that shows that a VA psychologist concluded that it was more likely than not the jump tower incident contributed to the Veteran's depression.  However, the October 2012 VA opinion is speculative, provides no rationale, and does not reconcile its conclusion with the fact that the Veteran did not report psychiatric symptoms until July 2012, almost 55 years after service.  

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's acquired psychiatric disorders are properly afforded such consideration, as psychoses is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of continued psychiatric symptoms after service, service connection based on continuity of symptomatology is not warranted.

Lastly, there is no evidence of record that the Veteran's psychosis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with any psychiatric disorder until July 2012, 55 years after discharge from service. 

For all the foregoing reasons, the Board finds that the claim for service connection of an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


